Citation Nr: 1514917	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1982 and December 2003 to December 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 50 percent rating reflects.  Specifically, he asserts that over the past two years he has had difficulty in establishing and maintaining effective work and social relationships, to include issues with his current employer.  After an accusation of sending inappropriate e-mails, the Veteran was allowed to return to work after a 6 month suspension.  See Hearing Transcript at 3-4.  

During the November 2013 videoconference hearing, the Veteran and his wife testified about his PTSD symptoms and the effect on their daily lives.  Specifically, they testified that the Veteran experienced difficulty sleeping, unprovoked anger, and that he isolated himself.  The Veteran's wife explained that they do not socialize and that the Veteran is somewhat nonexistent.  The Veteran explained that current military events cause him to have flashbacks, and described specific traumatic events he experienced in Iraq, to include his unit being attacked while they were at church.  As a result, he is unable to attend church anymore.  The Veteran's wife testified about different instances when she witnessed the Veteran's PTSD symptoms over the past years.  She explained that they work together at a hospital and on occasion she is asked to take him home due to his behavior, to include threatening coworkers.  She explained that on two occasions a doctor had him admitted to the emergency room because he was being confrontational.  A guard was placed in the Veteran's room and the treating physician would not release him without conducting a psychological assessment.  The Veteran's wife further explained that often their employer stated that the Veteran was "not fit for full duty."  She also stated that at times she must drive him home due to panic attacks.  The Veteran's wife also described his anger and frustration.  He was often restless and experienced anxiety in crowds.  The Veteran's wife added stated that the Veteran had not submitted the hospital records when he had a psychiatric examination and that they would submit the records. 

Considering that the evidence suggests a worsening of the Veteran's PTSD may have occurred, another VA examination should be scheduled, especially in light of the fact that it has been 4 years since his last examination.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his PTSD.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  The reviewer must also consider the lay statements of record, including the statements regarding the Veteran's symptoms.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  Findings necessary to apply the rating criteria should be elicited from the examiner, and a GAF score in accordance with DSM-IV should be sought.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

The examiner must also determine whether PTSD has caused the Veteran to be unable to obtain or maintain substantially gainful employment, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Finally, readjudicate the claim on appeal.  Then, 
provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of 
time for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




